Order entered November 22, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01245-CV

                    IN RE ADENIYO OLAOLUWA, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09127

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

      Before the Court are relator’s November 21, 2022 petition for writ of

mandamus and motion to stay the trial court proceedings. In the motion to stay,

relator asks this Court to stay the trial court’s November 1, 2022 order to appear

pending resolution of his petition for writ of mandamus. We GRANT relator’s

motion and STAY the trial court’s November 1, 2022 order to appear pending

resolution of this original proceeding.

      We request real party in interest and respondent to file a response, if any, to

the petition for writ of mandamus by December 21, 2022.
/s/   LANA MYERS
      JUSTICE